Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered: wherein Claims 1-5, 7-8, and 10-11 are pending.   Claim 1 has been amended. Claims 6 and 9 have been cancelled by the Applicant.  
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-5, 7-8, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
	Independent claim 1 recites the underlined limitations: “…… automatically deliver the geo-identified URL data to the at least one user computing device for direct access, wherein the geo-identified URL data is a list of geo- identified URL data from the server to the at least one user computing device for selection, wherein the user may select from the list a desired geo- identified URL data associated with a desired business to access on the at least one user computing device, and wherein each geo-identified URL data of the list of geo-identified URL data associated with each of the businesses, respectively, is displayed as a floating identifier proximate a display of the corresponding business with which it is associated when captured in a scan or view of the business by the camera of the user computing device”.  The scope of the underlined limitations are confusing because of the following reasons. 
 First, it is unclear how the user can “select from the list a desired geo-identified URL data associated with a desired business to access on the at least one user computing device” when there is no structure is recited to perform this function?  For example, initially claim 1 recites “user computing device comprising a camera” but not any input means (e.g., display).  Therefore again, how the user can select from the list if the user computer only recited to comprise “a camera” but not any input means (e.g., display)?  Appropriated correction is required. 
Second, it is unclear what structure is responsible for “wherein each geo-identified URL data of the list of geo-identified URL data associated with each of the businesses, respectively, is displayed as a floating identifier proximate a display of the corresponding business with which it is associated when captured in a scan or view of the business by the camera of the user computing device”?  In other word, what structure is responsible for creating the floating identifiers and displaying respectively each geo-identified URL data of the list of geo-identified URL data associated with each of the businesses as a floating identifier proximate a display of the corresponding business with which it is associated 
Dependent claims 2-5, 7-8 and 10-11 are dependent on their base claim 1.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.
Further, dependent claim 11 (dependent of claim 1) recites the underlined limitations “wherein the display of the corresponding business with which each floating identifier is displayed is a part of one of an augmented reality environment or a mixed reality environment displayed on the at least one user computing device as a lens of the camera views the business, wherein the business viewed by the lens corresponds to a display of the augmented reality environment or the mixed reality environment containing a display of the corresponding business”.  The scope of the underlined limitations are confusing because it is unclear what structure is responsible for displaying of the corresponding business with which each floating identifier is displayed is a part of one of an augmented reality environment or a mixed reality environment displayed on the at least one user computing device as a lens of the camera views the business?  Appropriated correction is required.   
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claim 1, 3-4, 7 and 10-11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freer; (US 2010/0008265 A1), in view of Swaminathan et al; (US 2014/0168056 A1):
5.	Independent claim 1:  Freer teaches a system for obtaining URLs of businesses based on location of the user device, the system comprising:  
a server (e.g., main server 20 in fig. 1 para 0025, 0028) having a memory (e.g., content library 22 in fig. 1 paras 0025, 0030-0031, 0042) storing geo-identified URL data (paras 0025, 0030-0031, 0042) {At least fig. 1 especially paras 0025, 0030-0031, 0042}; and
at least one user computing device (e.g., mobile device 14 in fig. 1 paras 0025-0027) comprising a camera (para 0026), the at least one user computing device coupled to the server (fig. 1), wherein the server is programmed to:
receive location information from the at least one user computing device (limitation 1) {At least para 0045, fig. 1, claims 8, 14};
automatically process the location information and determine what businesses (e.g., content associated with advertisers/businesses and associated with links in 0042) have a geo-identification area near the location information of the at least one user computing device (limitation 2) {At least para 0045, claims 8, 14 in context with paras 0025, 0036, 0041-0042}, 
automatically find and retrieve geo-identified URL data (e.g., content associated with links paras 0025, 0030-0031, 0042 in context with para 0045) corresponding to the businesses (e.g., content associated with advertisers/businesses and associated with links in at least paras 0025, 0036, 0041-0042) near the geo-identification area of the at least one computing device (limitation 3) {At least para 0045 in context with {At least para 0045, claims 8, 14 in context with paras 0025, 0036, 0041-0042};
automatically deliver the geo-identified URL data (e.g., content associated with links paras 0025, 0030-0031, 0042 in context with para 0045) to the at least one user computing device for direct access, wherein the geo-identified URL data from the server to the at least one user computing device for selection; wherein the user may select the geo-identified URL data to access on the at least one user computing device (part of limitation 4) {At least para 0045, claims 1, 8, 14, paras 0025, 0036, 0041-0042 in context with para 0049}.
However, Freer does not explicitly teach the underlined features: “automatically deliver the geo-identified URL data to the at least one user computing device for direct access, wherein the geo-identified URL data is a list of geo- identified URL data from the server to the at least one user computing device for selection, wherein the user may select from the list a desired geo- identified URL data associated with a desired business to access on the at least one user computing device, and wherein each geo-identified URL data of the list of geo-identified URL data associated with each of the businesses, respectively, is displayed as a floating identifier proximate a display of the corresponding business with which it is associated when captured in a scan or view of the business by the camera of the user computing device”.
	Swaminathan also teaches the system obtaining URLs of businesses based on geo- identification area, the system comprising:
receive location information from the at least one user computing device (already taught above by Freer) {At least figs 7-8 paras 0065-0066, fig. 13 paras 0089-0090}; 
automatically process the location information and determine what businesses (see figs 7-8 para 0065, fig. 11 para 0075) have a geo-identification area near the location of the at least one user computing device (device 402 in figs. 7-8, 13) (already taught above by Freer) {At least figs 7-8 paras 0065-0066, fig. 13 paras 0089-0090, fig. 11 para 0075}; 
automatically find and retrieve geo-identified URL data (e.g., object tags/object icons/augmented reality information including hyperlinks, links, URLs as indicated in paras 0063, 0071, 0075 in context with figs 7-8 paras 0065-0066, fig. 13 paras 0089-0090) corresponding to the businesses near the geo-identification area of the at least one user computing device (device 402 in figs. 7-8, 13) (already taught above by Freer) {At least figs 7-8 paras 0065-0066, fig. 13 paras 0089-0090 in context with paras 0063, 0071, 0075}; and 
Swaminathan further teaches 
automatically deliver the geo-identified URL data (e.g., object tags/object icons/augmented reality information including hyperlinks, links, URLs as indicated in 0063, 0071, 0075 in context with figs 7-8 paras 0065-0066, fig. 13 paras 0089-0091) to the at least one user computing device (device 402 in figs. 7-8, 13) for direct access, wherein the geo-identified URL data is a list of geo- identified URL data from the server to the at least one user computing device for selection {At least figs 7-8 paras 0065-0067, fig. 13 paras 0089-0095, fig. 5 para 0062 in context with paras 0063, 0071, 0075}, 
wherein the user may select from the list a desired geo- identified URL data associated with a desired business to access on the at least one user computing device (device 402 in figs. 7-8, 13) {At least figs 7-8 paras 0065-0067, fig. 13 paras 0089-0095 in context with paras 0063, 0071, 0075}, and wherein each geo-identified URL data (e.g., object tags/object icons/augmented reality information including hyperlinks, links, URLs as indicated in paras 0063, 0071, 0075 in context with figs 7-8 paras 0065-0066, fig. 13 paras 0089-0091) of the list of geo-identified URL data associated with each of the businesses, respectively, is displayed as a floating identifier (e.g., object tags 704 in fig 7, object tags 804 and object tag icons 804-1, 806, 808  in figs 7-8 paras 0065-0066, fig. 13 paras 0089-0090) proximate a display of the corresponding business with which it is associated when captured in a scan or view of the business by the camera of the user computing device {At least figs 7-8 paras 0065-0067, fig. 13 paras 0089-0095, fig. 5 para 0062 in context with paras 0063, 0071, fig. 11 para 0075}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “a server having a memory storing geo-identified URL data; and at least one user computing device comprising a camera, the at least one user computing device coupled to the server, wherein the server is programmed to: receive location information from the at least one user computing device; automatically process the location information and determine what businesses have a geo-identification area near the location of the at least one user computing device; automatically find and retrieve geo-identified URL data corresponding to the businesses near the geo-identification area of the at least one user computing device; and automatically deliver the geo-identified URL data to the at least one user computing device for direct access, wherein the geo-identified URL data from the server to the at least one user computing device for selection, wherein the user may select the geo- identified URL data to access on the at least one user computing device” of Freer to include “automatically deliver the geo-identified URL data to the at least one user computing device for direct access, wherein the geo-identified URL data is a list of geo- identified URL data from the server to the at least one user computing device for selection, wherein the user may select from the list a desired geo- identified URL data associated with a desired business to access on the at least one user computing device, and wherein each geo-identified URL data of the list of geo-identified URL data associated with each of the businesses, respectively, is displayed as a floating identifier proximate a display of the corresponding business with which it is associated when captured in a scan or view of the business by the camera of the user computing device”, taught by Swaminathan.  One would be motivated to do this in order to effectively and efficiently display advertisements/contents to the user, which in turn would increase user experience and satisfaction.      
6.	Claim 3:  The combination of Freer and Swaminathan teaches the claimed invention as in claim 1.  The combination further teaches wherein the at least one user computing device is configured to operate a mobile application installed thereon, wherein operation of the mobile application couples the at least one user computing device to the server {Freer:  At least fig. 1 especially paras 0026-0027, 0034}, and also {Swaminathan:  At least paras 0038-0040, 0061,0063}.
7.	Claim 4:  The combination of Freer and Swaminathan teaches the claimed invention as in claim 1.  The combination further teaches wherein operation of the mobile application further determines the location of the at least one user computing device and sends location data including the location of the at least one user computing device to the server through the established connection {Freer:  At least fig. 1, para 0045, claims 8, 14}, and also {Swaminathan:  At least fig. 5 para 0062}.
8.	Claim 7:  The combination of Freer and Swaminathan teaches the claimed invention as in claim 1.  The combination further teaches wherein the list of geo-identified URL data further comprises a plurality of content types of geo-identified business data associated with each business, respectively, wherein the user may select from the plurality of content types of geo-identified URL data to access on the user computing device {Swaminathan: At least figs 7-8 paras 0065-0067, fig. 13 paras 0089-0095, in context with paras 0063, 0071, fig. 11 para 0075}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “the list of geo-identified URL data” of the combination of Freer and Swaminathan to include “wherein the list of geo-identified URL data further comprises a plurality of content types of geo-identified business data associated with each business, respectively, wherein the user may select from the plurality of content types of geo-identified URL data to access on the user computing device”, taught by Swaminathan.  One would be motivated to do this in order to effectively and efficiently display advertisements/contents to the user, which in turn would increase user experience and satisfaction.     
9.	Claim 10:  The combination of Freer and Swaminathan teaches the claimed invention as in claim 1.  The combination further teaches wherein selecting the floating identifier (e.g., object tags/object icons/augmented reality information including hyperlinks, links, URLs as indicated in paras 0063, 0071, 0075 in context with figs 7-8 paras 0065-0066, fig. 13 paras 0089-0090) opens a web browser on the at least one user computing device and automatically directs the at least one user computing device to the URL of the business {Swaminathan: At least paras fig. 8  para 0067 and fig. 13 para 0094}.
10.	Claim 11:  The combination of Freer and Swaminathan teaches the claimed invention as in claim 1.  The combination further teaches wherein the display of the corresponding business with which each floating identifier (e.g., object tags/object icons/augmented reality information including hyperlinks, links, URLs as indicated in paras 0063, 0071, 0075 in context with figs 7-8 paras 0065-0066, fig. 13 paras 0089-0090) is displayed is a part of one of an augmented reality environment or a mixed reality environment displayed on the at least one user computing device as a lens of the camera views the business {see at least figs 7-8 paras 0065-0066 , fig. 11 para 0075, fig. 13 paras 0089-0090}, wherein the business viewed by the lens corresponds to a display of the augmented reality environment or the mixed reality environment containing a display of the corresponding business {Swaminathan: At least figs 7-8 paras 0065-0067, fig. 13 paras 0089-0095, fig. 5 para 0062 in context with paras 0063, 0071, fig. 11 para 0075}.
11.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freer; (US 2010/0008265 A1), in view of Swaminathan et al; (US 2014/0168056 A1), and further in view of Watson et al; (US 2018/0261186 A1):  
12.	Claim 2:  The combination of Freer and Swaminathan teaches the claimed invention as in claim 1.   The combination does not explicitly teach the underlined features: “wherein the at least one user computing device is located within a vehicle and is operable by a user within the vehicle”.
	Watson teaches a general concept of wherein the at least one user computing device (e.g., passenger’s PED 16a such as smartphone, tablet computer…etc., in para 0032) is located within a vehicle (e.g., automobile, truck, bus, train, airplane…. etc., in para 0026) and is operable by a user within the vehicle {At least fig. 1 para 0026-0027 in context with para 0032}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “the at least one user computing device” of the combination of Freer and Swaminathan to include “wherein the at least one user computing device is located within a vehicle and is operable by a user within the vehicle”, taught by Watson.  One would be motivated to do this in order to provide and support augmented reality applications on a transport vehicle, such as an airplane, train, bus, automobile, etc. {Watson:  At least para 0001}.  
13.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freer; (US 2010/0008265 A1), in view of Swaminathan et al; (US 2014/0168056 A1), and further in view of Hardin et al; (US 2014/0279018 A1):
14.	Claim 5:  The combination of Freer and Swaminathan teaches the claimed invention as in claim 1.   The combination does not explicitly teach the underlined features: “wherein location of the at least one user computing device within a predetermined distance of a business initiates the sending of geo-identified URL data corresponding to the business from the server to the at least one user computing device for automatic display on the at least one user computing device”
Hardin teaches a general concept of location of the at least one user computing device within a predetermined distance of a business initiates the sending of geo-identified data (advertisement) corresponding to the business from the server to the at least one user computing device for automatic display on the at least one user computing device {At least paras 0008, 0050}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “sending of geo-identified URL data  corresponding to the business from the server to the at least one user computing device for automatic display on the at least one user computing device based on location of the at least one user computing device” of the combination of Freer and Swaminathan to include “location of the at least one user computing device within a predetermined distance of a business initiates the sending of geo-identified data (advertisement) corresponding to the business from the server to the at least one user computing device for automatic display on the at least one user computing device”, taught by Hardin.  One would be motivate to do this in order to more particularly to delivery of content within reserved geographic areas {Hardin: para 0002), which in turn would enhance user’s experience.   
15.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Freer; (US 2010/0008265 A1), in view of Swaminathan et al; (US 2014/0168056 A1), and further in view of Sun et al; (US 2019/0179405 A1):
16.	Claim 8:  The combination of Freer and Swaminathan teaches the claimed invention as in claim 1.  The combination further teaches wherein the plurality of content types of geo-identified URL data includes at least one of a hyperlinked text URL, an advertisement hyperlinked to a URL, or a combination thereof {Freer:  At least para 0046, 0048}, and also {Swaminathan: At least paras 0039 in context with paras 0063, 0071, 0075}.
	However, the combination does not explicitly teach the underlined features: “wherein the advertisement is one of a photo, a graphic, a video, an audio, or any combination thereof.
	Sun teaches a general concept of wherein the advertisement is one of a video or an audio {At least para 0186}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify “the advertisement” of the combination of Freer and Swaminathan to include “wherein the advertisement is one of a video or an audio”, taught by Sun.  One would be motivated to do this to enrich the sources of advertisements that are provided/displayed to the user.  This in turn would increase user’s experience.  


Prior Art that is pertinent to Applicant’s disclosure
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Watson; (US 2018/0261186 A1), wherein teaches providing/displaying augmented information/content to user computing device in a vehicle based on the mobile device capture or view surrounding images/ landscapes using the user computing device in at least Abstract, figs 1-2.  Further, see additional references cited in PTO-892.   
Response to Arguments
18.	Applicant’s arguments regarding 103 have been fully considered and are moot in view of new ground rejection.   Please see new references Freer; (US 2010/0008265 A1 and Swaminathan et al; (US 2014/0168056 A1) above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/THUY N NGUYEN/Examiner, Art Unit 3681